DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May. 2021 has been entered.
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 7 recite the limitation "the pressurized gas". There is insufficient antecedent basis for this limitation in the claim because antecedent is established twice previously in claim 1 (“providing pressurized gas”, “distribution of pressurized gas”).
Claim 1 recites the limitation “a nozzle is attached to each”. The limitation is indefinite if the nozzle is one of the plurality of nozzles or if the nozzle is a different nozzle. Examiner suggests amending to recite “a nozzle of the plurality of nozzles is attached to each”.
Claim 1 recites the limitations “wherein the nozzle comprises at least one opening” and “an opening on the nozzle”. The limitation is indefinite if the two openings are the same opening or if they are separate openings. Claim 7 contains similar limitations.
Claim 1 recites “within one or more of the supply line”. There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “within one or more of the supply lines”.
Claim 1 recites “the supply line”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “an orifice”. The limitation is indefinite if the orifice is one of the plurality of orifices or if the orifice is a different orifice. Examiner suggests amending to recite “an orifice of the plurality of orifices”.

Claims 2-11 and 16-17 depend upon claim 1.
Claim 3 recites the limitation “a plurality of orifices attached”. The limitation is indefinite if the orifices are the same as the earlier recited plurality of orifices. Examiner suggests amending to recite “the plurality of orifices”.
Claim 5 recites the limitation “a plurality of nozzles attached”. The limitation is indefinite if the nozzles are the same as the earlier recited plurality of nozzles. Further, the limitation “each nozzle” indefinite as to which plurality of nozzles it refers. Examiner suggests amending to recite “the plurality of nozzles attached”.
Claim 5 recites the limitation “a plurality of orifices attached”. The limitation is indefinite if the orifices are the same as the earlier recited plurality of orifices. Examiner suggests amending to recite “the plurality of orifices”.
Claim 6 recites the limitation “a plurality of nozzles, and a plurality of orifices”. The limitation is indefinite if the nozzles are the same as the earlier recited plurality of nozzles. Further, the limitation “the plurality of nozzles” indefinite as to which plurality of nozzles it refers. Examiner suggests amending to recite “the plurality of nozzles, and a plurality of orifices”.
Claim 6 recites “the plurality of supply lines. There is insufficient antecedent basis for this limitation in the claim because antecedent basis is established twice previously for “a plurality of supply lines”. 
Claim 6 recites the limitation “a plurality of orifices attached”. The limitation is indefinite if the orifices are the same as the earlier recited plurality of orifices. 
Claim 7 recites the limitation “a plurality of nozzle, and a plurality of orifices”. The limitation is indefinite if the nozzles are the same as the earlier recited plurality of nozzles. Further, the limitations “the plurality of nozzles” indefinite as to which plurality of nozzles it refers. Examiner suggests amending to recite “the plurality of nozzles, and a plurality of orifices”. 
Claim 7 recites “the plurality of supply lines. There is insufficient antecedent basis for this limitation in the claim because antecedent basis is established twice previously for “a plurality of supply lines”. 
Claim 7 recites the limitation “a plurality of orifices attached”. The limitation is indefinite if the orifices are the same as the earlier recited plurality of orifices. Examiner suggests amending to recite “the plurality of orifices”. Further, the limitations “the orifice” and “each orifice” indefinite as to which plurality of orifices it refers. Claims 10-11 contain similar limitations.
Claim 7 recites the limitation “wherein the orifice provides a smaller passageway than the supply line or nozzle within which the orifice is located and limits flow of the pressurized gas to an opening on the nozzle.” The limitation is already recited by claim 1. Further, the orifice being located in the supply line or nozzle (and not in the junction) is recited earlier in claim 7. The limitation is indefinite what the bounds of the limitation are beyond those already claimed.

Claim 12 recites the limitation “an orifice positioned within one or more of the one or more supply lines, wherein the orifice provides a smaller passageway than the one or more supply lines or nozzle within which the orifice is located”. The limitation is indefinite because the orifice must be located within the one or more supply lines and not the nozzle.
Claims 13-14 depend upon claim 12.
Claim 18 recites the limitations “wherein the nozzle comprises at least one opening” and “an opening on the nozzle”. The limitation is indefinite if the two openings are the same opening or if they are separate openings.
Claim 18 recites the limitation “an orifice positioned within each of the supply lines where the supply line adjoins the header, wherein the orifice provides a smaller passageway than the one or more supply lines or nozzle or junction within which the orifice is located”. The limitation is indefinite because the orifice is located where the supply line adjoins the header (where the header of the disclosed invention feed the supply lines which in turn feed the nozzle), and how the orifice could be located in the nozzle is unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Locklair et al US 2014/0183129 (hereafter Locklair) as applied to claim 1 above, and further in view of Tharp US 4,563,277 (hereafter Tharp) and “Choked flow” Wikipedia published 30 Oct. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Choked_flow&oldid=688180888> (hereafter Choked).

Regarding claims 1-2, Locklair teaches a wastewater treatment system (Fig 1) comprising:
a plurality of supply lines (18/22/24) for providing pressurized gas (8) to wastewater (water in basin 2) contained in a containment unit (2),
a plurality of nozzles (30) wherein a nozzle is attached to each of the supply lines (as shown in Fig 2), wherein the nozzle comprises at least one opening (opening shown in Figs 6-7) and is configured such that wastewater is not present within the nozzle (where pressurized gas fills the nozzle space), and
an opening (opening shown in Figs 5-6) on the nozzle.
Locklair does not teach: a plurality of orifices configured to provide a balanced distribution of pressurized gas to the plurality of nozzles, wherein there is an orifice corresponding to each nozzle that is positioned within one or more of the supply line, the nozzle, and a junction between the supply line and the nozzle, wherein the orifice provides a smaller passageway than the one or more supply lines or nozzle or 
Tharp teaches a wastewater aeration and mixing apparatus (col 3 lines 33-55) comprising a plurality of supply line (26/52 in Fig 2, where on supply line from header 18 is shown in Fig 2) and a plurality of nozzles (50). Tharp further teaches a plurality of orifices (78 in Fig 5) configured to provide a balanced distribution of pressurized gas to the plurality of nozzles (col 8 lines 17-31), wherein there is an orifice (orifice of valve) corresponding to each nozzle (where each nozzle 50 has a valve 78) that is positioned within one or more of the supply line (where the nozzle is in supply line portion 52 in Figs 2 and 5), where the plurality of orifices limit flow of the pressurized gas to an opening on the nozzle (col 8 lines 17-31). Tharp teaches where the valves/orifices control the flow of gas into the individual nozzles (col 8 lines 17-31).
Choke teaches where a valve has an orifice which provides a smaller passageway (restriction) than the one or more supply lines (pipe) within which the orifice is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply lines of Locklair (18/22/24) by incorporating the plurality of orifices of Tharp (78) which has a smaller passageway (Choke restriction) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).



Regarding claim 4, Locklair in view of Tharp and Choke teaches all the limitations of claim 1.
Locklair does not teaches wherein the orifice is positioned in the nozzle.
Tharp teaches where the orifice (78) is positioned near the nozzle (50) in order to control the individual nozzle gas flow (col 8 lines 17-31).
MPEP §2144.04 VI C states that mere rearrangement of parts which does not modified the operation of the device is not patently distinguishing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice positioned in the nozzle as a matter of obvious design choice (MPEP §2144.04 VI C) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).
The modification would result in wherein the orifice is positioned in the nozzle.



Regarding claim 6, Locklair in view of Tharp and Choke teaches all the limitations of claim 1. Locklair further teaches a plurality of supply lines (18/22/24) and a plurality of nozzles (30).
Locklair does not teach a plurality of orifices, wherein each orifice is located at a juncture between one supply line of the plurality of supply lines and one nozzle of the plurality of nozzles.
Tharp teaches a plurality of orifices (78), wherein each orifice is located at a juncture between one supply line of the plurality of supply lines and one nozzle of the plurality of nozzles (as shown in Figs 5-6).
MPEP §2144.04 VI C states that mere rearrangement of parts which does not modified the operation of the device is not patently distinguishing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 


Locklair does not teach wherein the system comprises a plurality of supply lines, a plurality of nozzles, and a plurality of orifices, wherein each nozzle of the plurality of nozzles is connected with at least one supply line of the plurality of supply lines and each orifice of the plurality of orifices is located within one or more of the one of the plurality of supply lines and the plurality of nozzles, wherein the orifice provides a smaller passageway than the supply line or nozzle within which the orifice is located and limits flow of the pressurized gas to an opening on the nozzle.
Tharp teaches wherein the system comprises a plurality of supply lines (26/52), a plurality of nozzles (50), and a plurality of orifices (78), wherein each nozzle of the plurality of nozzles is connected with at least one supply line of the plurality of supply lines (as shown in Figs 2 and 5-6) and each orifice of the plurality of orifices is located within one or more of the one of the plurality of supply lines (as shown in Figs 5-6), wherein the orifice provides a smaller passageway than the supply line or nozzle within which the orifice is located and limits flow of the pressurized gas to an opening on the nozzle (col 8 lines 17-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 


Locklair does not teach wherein the orifice is configured to have an adjustable size.
Tharp teaches wherein the orifice is configured to have an adjustable size in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 

Regarding claim 9, Locklair in view of Tharp and Choke teaches all the limitations of claim 6. 
Locklair does not teach wherein each orifice of the plurality of orifices is configured to have an adjustable size.
Tharp teaches wherein each orifice of the plurality of orifices is configured to have an adjustable size in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 


Locklair does not teach wherein each orifice of the plurality of orifices is configured to have an adjustable size.
Tharp teaches wherein each orifice of the plurality of orifices is configured to have an adjustable size in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 

Regarding claim 11, Locklair in view of Tharp and Choke teaches all the limitations of claim 10.
Locklair does not teach wherein each orifice is configured to have the same size.
Tharp teaches wherein each orifice is configured to have the same size (where each valve is fully capable to be open to the same degree; see MPEP §2114, §2115, §2144.05(g)) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by 


Regarding claim 12, Locklair teaches a wastewater treatment system (Fig 1) comprising:
one or more supply lines (18/22/24) for providing pressurized gas (8) to wastewater (water in basin 2) contained in a containment unit (2),
a nozzle (30) attached to one of the one or more supply lines, wherein the nozzle comprises at least one opening (opening shown in Figs 6-7), and
Locklair does not teach an orifice positioned within one or more of the one or more supply lines, wherein the orifice provides a smaller passageway than the one or more supply lines or nozzle within which the orifice is located and limits flow of the pressurized gas to an opening on the nozzle.
Tharp teaches a wastewater aeration and mixing apparatus (col 3 lines 33-55) comprising a plurality of supply line (26/52 in Fig 2, where on supply line from header 18 is shown in Fig 2) and a plurality of nozzles (50). Tharp further teaches an orifice (78) positioned within one or more of the one or more supply lines (as shown in Figs 2 and 5-6), and the orifice limits flow of the pressurized gas to an opening on the nozzle (col 8 lines 17-31). Tharp teaches where the valves/orifices control the flow of gas into the individual nozzles (col 8 lines 17-31).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply lines of Locklair (18/22/24) by incorporating the plurality of orifices of Tharp (78) which has a smaller passageway (Choke restriction) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).

Regarding claim 13, Locklair in view of Tharp and Choke teaches all the limitations of claim 12.
Locklair does not teach wherein the orifice is configured to have an adjustable size.
Tharp teaches wherein the orifice is configured to have an adjustable size in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 

Regarding claim 14, Locklair in view of Tharp and Choke teaches all the limitations of claim 12.

Tharp teaches a plurality of orifices (78) wherein an orifice is positioned within each supply line (as shown in Figs 2 and 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifices of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 

Regarding claim 15, Locklair in view of Tharp and Choke teaches all the limitations of claim 14.
Locklair does not teach wherein each orifice of the plurality of orifices is configured to have an adjustable size.
Tharp teaches wherein each orifice of the plurality of orifices is configured to have an adjustable size in order to control the flow of gas into the individual nozzles (col 8 lines 17-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 2) by incorporating the orifice of Tharp (valve 78) in order to control the flow of gas into the individual nozzles (col 8 lines 17-31). 

Regarding claim 16, Locklair in view of Tharp and Choke teaches all the limitations of claim 1. Locklair further teaches a source of gas (8) in connection with the 

Regarding claim 17, Locklair in view of Tharp and Choke teaches all the limitations of claim 1. Locklair further teaches a header (10/14), wherein the header is connected to the one or more supply lines (as shown in Fig 3).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Locklair et al US 2014/0183129 (hereafter Locklair) as applied to claim 1 above, and further in view of “Choked flow” Wikipedia published 30 Oct. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Choked_flow&oldid=688180888> (hereafter Choked).

Regarding claim 18, Locklair teaches a wastewater treatment system (Fig 1) comprising:
a header (10/14 in Fig 3) for passing pressurized gas (gas from 8),
a plurality of supply lines (18/22/24 in Fig 4) in connection (header/supply lines shown connected in Fig 3) with the header,
a mixing nozzle (30) attached to each of the supply lines, wherein the nozzle comprises at least one opening (opening shown in Figs 6-7) and is configured such that wastewater is not present within the nozzle (where pressurized gas fills the nozzle space), and
an orifice (14) positioned within each of the supply lines where the supply line adjoins the header (as shown in Fig 3) and limits flow of the pressurized gas to an opening on the nozzle so as to provide a uniform distribution of gas to each nozzle in connection with the header (¶35, ¶26).
Locklair does not teach wherein the orifice provides a smaller passageway than the one or more supply lines or nozzle or junction within which the orifice is located.
Choke teaches where a valve has an orifice which provides a smaller passageway (restriction, second paragraph) than the one or more supply lines (pipe, second paragraph) within which the orifice is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orifice of Locklair (14) by incorporating the smaller passageway orifice of Choke (second paragraph) as a matter of obvious combination of prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Response to Arguments
The following is a response to Applicant’s arguments filed 27 May. 2021:

Applicant argues regarding claim 1 that neither Locklair nor Groonszy teach an orifice corresponding to each nozzle.


Applicant argues that Locklair does not teach the orifice within the supply line.
The argument is moot because Locklair is not depended upon to teach the limitation. However, Examiner disagrees. The Locklair orifice 16 is located at one end of the supply lines, and within the supply lines. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/STEPHEN HOBSON/Examiner, Art Unit 1776